UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Biotechnology (30.8%) AbbVie, Inc. 66,264 $3,785,000 Acceleron Pharma, Inc. (NON) 12,300 324,597 Adaptimmune Therapeutics PLC ADR (United Kingdom) (NON) 5,096 41,430 Alkermes PLC (NON) 10,000 341,900 AMAG Pharmaceuticals, Inc. (NON) 17,110 400,374 Amgen, Inc. 39,855 5,975,460 Anacor Pharmaceuticals, Inc. (NON) 8,100 432,945 Applied Genetic Technologies Corp. (NON) 33,241 464,709 Bellicum Pharmaceuticals, Inc. (NON) (S) 2,800 26,180 Biogen, Inc. (NON) 14,400 3,748,608 BioMarin Pharmaceutical, Inc. (NON) 24,700 2,037,256 Blueprint Medicines Corp. (NON) 9,800 176,890 Catabasis Pharmaceuticals, Inc. (NON) 11,785 59,396 Celgene Corp. (NON) 86,500 8,657,783 Cellectis SA ADR (France) (NON) (S) 3,938 108,295 ChemoCentryx, Inc. (NON) 20,112 50,079 Chiasma, Inc. (NON) 8,100 74,196 China Biologic Products, Inc. (China) (NON) 3,597 411,785 Cidara Therapeutics, Inc. (NON) (S) 9,880 125,476 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 27,007 105,071 Conatus Pharmaceuticals, Inc. (NON) (S) 18,999 40,658 Concert Pharmaceuticals, Inc. (NON) 16,300 222,658 CytomX Therapeutics, Inc. (acquired 6/12/15, cost $883,992)(Private) (F) (RES) (NON) 94,594 1,159,249 CytomX Therapeutics, Inc. (NON) (S) 32,621 420,811 FivePrime Therapeutics, Inc. (NON) 35,703 1,450,613 Gilead Sciences, Inc. 113,800 10,453,668 Grifols SA ADR (Spain) 54,200 838,474 Immune Design Corp. (NON) (S) 22,638 294,294 Inovio Pharmaceuticals, Inc. (NON) (S) 15,600 135,876 Keryx Biopharmaceuticals, Inc. (NON) (S) 66,700 311,489 Kite Pharma, Inc. (NON) 4,550 208,891 Medivation, Inc. (NON) 41,800 1,921,964 Merrimack Pharmaceuticals, Inc. (NON) (S) 56,666 474,294 Neuralstem, Inc. (NON) (S) 53,287 39,965 OncoGenex Pharmaceutical, Inc. (NON) 5,000 3,418 Portola Pharmaceuticals, Inc. (NON) (S) 16,031 327,032 PTC Therapeutics, Inc. (NON) (S) 21,851 140,720 Sorrento Therapeutics, Inc. (NON) (S) 20,800 111,904 TESARO, Inc. (NON) (S) 51,201 2,254,380 Tokai Pharmaceuticals, Inc. (NON) (S) 6,500 36,465 Trevena, Inc. (NON) 48,557 401,566 Trillium Therapeutics, Inc. (Canada) (NON) (S) 9,868 91,279 Ultragenyx Pharmaceutical, Inc. (NON) 6,474 409,869 uniQure NV (Netherlands) (NON) 29,378 349,011 Verastem, Inc. (NON) 39,114 61,800 Vertex Pharmaceuticals, Inc. (NON) 18,200 1,446,718 Vitae Pharmaceuticals, Inc. (NON) (S) 13,647 90,480 Food and staples retail (3.1%) AIN Holdings, Inc. (Japan) 7,300 374,259 CVS Health Corp. 45,800 4,750,834 Health-care equipment and supplies (6.5%) Baxter International, Inc. (S) 29,000 1,191,320 Boston Scientific Corp. (NON) 78,500 1,476,585 C.R. Bard, Inc. 10,600 2,148,302 Cooper Cos., Inc. (The) 3,300 508,101 Edwards Lifesciences Corp. (NON) 8,400 740,964 Innocoll Holdings PLC (Ireland) (NON) 34,845 293,395 Intuitive Surgical, Inc. (NON) 1,600 961,680 Medtronic PLC 44,400 3,330,000 Unilife Corp. (NON) 61,861 42,065 Zosano Pharma Corp. (NON) 38,962 89,613 Health-care providers and services (9.0%) Aetna, Inc. 28,600 3,213,210 AmerisourceBergen Corp. 12,900 1,116,495 Anthem, Inc. 12,300 1,709,577 Cigna Corp. 17,700 2,429,148 Diplomat Pharmacy, Inc. (NON) 6,472 177,333 Express Scripts Holding Co. (NON) 40,810 2,803,239 Fresenius Medical Care AG & Co., KGaA (Germany) 7,813 692,041 Sinopharm Group Co. (China) 34,800 157,237 UnitedHealth Group, Inc. 20,000 2,578,000 Health-care technology (—%) HTG Molecular Diagnostics, Inc. (NON) 9,201 26,407 Life sciences tools and services (2.0%) Agilent Technologies, Inc. 37,000 1,474,450 Morphosys AG (Germany) (NON) 940 45,137 Thermo Fisher Scientific, Inc. 12,900 1,826,511 Personal products (0.1%) Synutra International, Inc. (NON) (S) 38,676 192,220 Pharmaceuticals (47.3%) Achaogen, Inc. (NON) 11,900 32,844 Aerie Pharmaceuticals, Inc. (NON) 30,964 376,522 Allergan PLC (NON) 47,001 12,597,678 Aspen Pharmacare Holdings, Ltd. (South Africa) 25,434 550,178 Assembly Biosciences, Inc. (NON) 36,331 182,382 Astellas Pharma, Inc. (Japan) 186,800 2,483,862 AstraZeneca PLC (United Kingdom) 76,318 4,261,405 Aurobindo Pharma, Ltd. (India) 43,911 493,930 Bayer AG (Germany) 21,431 2,518,652 Bristol-Myers Squibb Co. 112,600 7,192,888 Carbylan Therapeutics, Inc. (NON) 59,324 38,163 Corium International, Inc. (NON) 32,294 124,655 Eli Lilly & Co. 67,900 4,889,479 Endo International PLC (NON) 17,830 501,915 Flex Pharma, Inc. (NON) 1,700 18,649 GlaxoSmithKline PLC (United Kingdom) 98,678 1,999,469 Hua Han Health Industry Holdings, Ltd. (China) (S) 1,000,800 108,371 Jazz Pharmaceuticals PLC (NON) 2,100 274,155 Johnson & Johnson 48,300 5,226,060 Marinus Pharmaceuticals, Inc. (NON) 28,993 155,982 Medicines Co. (The) (NON) (S) 19,600 622,692 Merck & Co., Inc. 77,100 4,079,361 Mylan NV (NON) (S) 70,400 3,263,040 Neos Therapeutics, Inc. (NON) (S) 21,179 228,521 Nippon Shinyaku Co., Ltd. (Japan) 9,700 379,226 Novartis AG (Switzerland) 54,218 3,916,458 Perrigo Co. PLC (S) 33,100 4,234,483 Pfizer, Inc. 109,703 3,251,597 Roche Holding AG (Switzerland) 10,605 2,602,292 Sanofi (France) 59,156 4,757,588 Shionogi & Co., Ltd. (Japan) 34,100 1,604,938 Shire PLC (United Kingdom) 36,129 2,069,771 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 405,000 115,903 Tetraphase Pharmaceuticals, Inc. (NON) 7,379 34,165 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 32,206 1,723,343 Zoetis, Inc. 29,647 1,314,252 Total common stocks (cost $122,078,485) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Ovid Therapeutics, Inc. 144A Ser. B, 8.00% cv. pfd. (acquired 8/13/15, cost $478,414) (Private) (F) (RES) (NON) 76,792 $430,573 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 629 552,262 Total convertible preferred stocks (cost $1,107,414) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (0.1%) Federal National Mortgage Association Pass-Through Certificates 2.000%, July 1, 2023 (i) $111,105 $113,914 Total U.S. government and agency mortgage obligations (cost $113,914) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/03/14, cost $0.00) (F) (RES) 1/3/19 $3.64 26,644 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (6.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 10,368,800 $10,368,800 Putnam Short Term Investment Fund 0.44% (AFF) 289,237 289,237 SSgA Prime Money Market Fund Class N 0.40% (P) 110,000 110,000 Total short-term investments (cost $10,768,037) TOTAL INVESTMENTS Total investments (cost $134,067,850) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $8,417,800) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/15/16 $3,076,906 $2,938,096 $138,810 Citibank, N.A. Danish Krone Buy 6/15/16 1,434,913 1,387,257 47,656 Credit Suisse International Japanese Yen Buy 5/18/16 1,531,587 1,426,050 105,537 HSBC Bank USA, National Association Australian Dollar Buy 4/20/16 1,380,006 1,287,694 92,312 JPMorgan Chase Bank N.A. Swiss Franc Buy 6/15/16 1,418,778 1,378,703 40,075 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $165,626,658. (b) The aggregate identified cost on a tax basis is $134,403,391, resulting in gross unrealized appreciation and depreciation of $53,229,671 and $12,150,308, respectively, or net unrealized appreciation of $41,079,363. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,589,822, or 1.0% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,338,748 $6,758,394 $9,807,905 $683 $289,237 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $10,368,800, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $10,175,197. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.6% United Kingdom 5.1 Switzerland 4.0 France 3.0 Japan 2.9 Germany 2.0 Israel 1.4 Spain 0.5 China 0.5 Other 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $5,317,313 $— $— Health care 133,623,344 23,518,062 1,159,249 Total common stocks Convertible preferred stocks — 552,262 430,573 U.S. government and agency mortgage obligations — 113,914 — Warrants — — — Short-term investments 399,237 10,368,800 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $424,390 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 424,390 — Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# 138,810 47,656 105,537 92,312 40,075 424,390 Total Assets $138,810 $47,656 $105,537 $92,312 $40,075 $424,390 Liabilities: Forward currency contracts# — Total Liabilities $— $— $— $— $— $— Total Financial and Derivative Net Assets $138,810 $47,656 $105,537 $92,312 $40,075 $424,390 Total collateral received (pledged)##† $113,914 $— $105,537 $— $— Net amount $24,896 $47,656 $— $92,312 $40,075 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
